
	
		I
		111th CONGRESS
		2d Session
		H. R. 6194
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Polis of Colorado
			 (for himself and Mr. Castle)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National Environmental Education Act to
		  update, streamline, and modernize that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Environmental Education
			 Reauthorization Act of 2010.
		2.Findings and
			 policySection 2 of the
			 National Environmental Education Act (20 U.S.C. 5501) is amended to read as
			 follows:
			
				2.Findings and
				policy
					(a)FindingsCongress
				finds that—
						(1)threats to human
				health and environmental quality are increasingly complex, involving a wide
				range of conventional and toxic contaminants in the air and water and on the
				land;
						(2)there is growing
				evidence of international environmental problems, such as global warming, ocean
				pollution, and declines in species diversity, and that those problems pose
				serious threats to human health and the environment on a global scale;
						(3)environmental
				problems represent as significant a threat to the quality of life and the
				economic vitality of urban areas as they do the natural balance of rural
				areas;
						(4)to address
				increasingly serious problems associated with pollution and global climate
				change, it is necessary to accelerate deployment of low-carbon technologies and
				clean sources of energy;
						(5)environmental
				education is a valuable tool to prepare people in the United States to compete
				globally in high-growth, environmentally friendly fields, such as—
							(A)energy
				efficiency;
							(B)green building
				design;
							(C)commercial scale
				renewable energy;
							(D)biofuels;
							(E)low-emission
				vehicles;
							(F)energy-efficient
				manufacturing facilities; and
							(G)the production of
				environmentally friendly products;
							(6)effective response
				to complex environmental problems requires understanding of the natural and
				built environment, awareness of environmental problems and the origins of those
				problems (including those in urban areas), and the skills to solve those
				problems;
						(7)development of
				effective solutions to environmental problems and effective implementation of
				environmental programs requires a well-educated and trained, professional work
				force;
						(8)environmental
				education provides critical tools for that workforce by providing citizens with
				the skills to understand complex environmental issues so they may make informed
				decisions in their own lives and find solutions for real world challenges
				facing the United States as a whole;
						(9)business leaders
				increasingly believe that an environmentally literate workforce is critical to
				the long-term success of businesses in the United States;
						(10)environmental
				education helps prepare students, citizens, professionals, and people from all
				walks of life to compete for green jobs and business in an increasingly
				competitive global economy;
						(11)current Federal
				efforts to inform and educate the public concerning the natural and built
				environment and environmental problems are not adequate;
						(12)existing Federal
				support for development and training of professionals in environmental fields
				is not sufficient;
						(13)the Federal
				Government, acting through the Environmental Protection Agency, should work
				with local educational institutions, State education agencies, Indian tribes,
				tribal education agencies, not-for-profit educational and environmental
				organizations, noncommercial educational broadcast, cable, and Internet
				entities, and private sector interests—
							(A)to support
				development of curricula, special projects, and other activities;
							(B)to increase
				understanding of the natural and built environment; and
							(C)to improve
				awareness of environmental problems;
							(14)the Federal
				Government, acting through the coordinated efforts of Federal agencies and with
				the Administrator, should work with local educational institutions, State
				education agencies, Indian tribes, tribal education agencies, not-for-profit
				educational and environmental organizations, noncommercial educational
				broadcasting entities, and private sector interests to develop programs to
				provide increased emphasis and financial resources for the purposes of—
							(A)attracting
				students into environmental engineering careers; and
							(B)assisting the
				students in pursuing the programs to complete the advanced technical education
				required to provide effective problem-solving capabilities for complex
				environmental issues;
							(15)Federal agencies,
				such as the Forest Service, United States Fish and Wildlife Service, National
				Park Service, Bureau of Land Management, and National Oceanic and Atmospheric
				Administration, have a wide range of environmental expertise and a long history
				of cooperation with educational institutions and technology transfer that can
				assist in furthering the purposes of this Act;
						(16)exposure to the
				natural environment is essential for healthy childhood development and for the
				physical and emotional health of children and adults; and
						(17)the Federal
				Government, acting through the Administrator, should work with local
				educational institutions, State education agencies, Indian tribes, tribal
				education agencies, not-for-profit educational and environmental organizations,
				and private sector interests to support environmental education activities and
				special projects—
							(A)to train, educate,
				and prepare citizens for careers in environmentally sustainable fields that
				promote the global transition to less polluting, higher-efficiency technologies
				and practices;
							(B)to increase
				understanding of the benefits of exposure to the natural environment;
							(C)to improve
				understanding of how human and natural systems interact together; and
							(D)to broaden
				awareness of environmental issues.
							(b)PolicyIt
				is the policy of the United States to establish and support a program of
				education on the environment for students, personnel working with students, and
				the general public, through activities in schools, institutions of higher
				education, related educational activities, the media, the public health and
				health care professional communities, and businesses, and to encourage
				postsecondary students to pursue careers relating to the
				environment.
					.
		3.DefinitionsSection 3 of the National Environmental
			 Education Act (20 U.S.C. 5502) is amended to read as follows:
			
				3.DefinitionsIn this Act:
					(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
					(2)Advisory
				councilThe term Advisory Council means the National
				Environmental Education Advisory Council established by section 9(a).
					(3)AgencyThe
				term Agency means the Environmental Protection Agency.
					(4)Board of
				directorsThe term Board of Directors means the
				Board of Directors of the Foundation.
					(5)Environmental
				educationThe term environmental education means
				formal and nonformal education—
						(A)regarding the
				relevant interrelationships between dynamic environmental and human systems,
				and which results in increasing the capacity of a student for decisionmaking
				and stewardship regarding natural and community resources;
						(B)that is
				specifically designed to foster awareness of the environment and associated
				problems;
						(C)that conveys the
				knowledge and skills to equip the general public to work individually and
				collectively toward solutions to current environmental problems and the
				prevention of new environmental problems; and
						(D)the primary
				societal goals of which include—
							(i)measurable
				improvement in environmental quality in a manner calculated—
								(I)to foster and
				promote the general welfare;
								(II)to create and
				maintain conditions under which humans and nature can exist in productive
				harmony; and
								(III)to meet the
				social, economic, and other requirements of present and future generations of
				people of the United States;
								(ii)the provision to
				the public of opportunities to acquire the knowledge, understanding of science,
				and skills needed to protect and improve the environment; and
							(iii)the
				encouragement of actions that reflect stewardship of the environment by
				individuals, groups, and society as a whole.
							(6)Environmental
				engineeringThe term environmental engineering means
				the discipline within engineering and science concerned with the development
				and application of scientific and technical solutions to protecting the aquatic
				and atmospheric environment, including all phases of water resources planning,
				water supply, water treatment, air pollution characterization and control,
				remediation of hazardous substances, environmental transport of contaminants in
				surface and ground water and atmosphere, and methods for assessment and control
				of pollution.
					(7)Federal agency;
				agency of the united statesThe terms Federal agency
				and agency of the United States mean—
						(A)any department,
				agency or other instrumentality of the Federal Government; and
						(B)any independent
				agency or establishment of the Federal Government (including a Government
				corporation).
						(8)FoundationThe
				term Foundation means the National Environmental Education
				Foundation established by section 10.
					(9)Indian
				tribeThe term Indian tribe means—
						(A)an Indian tribe
				(as defined in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b)); or
						(B)a tribal
				government or consortia with a mission or resolution or charter to address
				education or environmental issues.
						(10)Local
				educational agency
						(A)In
				generalThe term local educational agency has the
				meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
						(B)InclusionThe
				term local educational agency includes a tribal educational
				agency.
						(11)Noncommercial
				education broadcasting entitiesThe term noncommercial
				education broadcasting entities means any noncommercial educational
				broadcasting station (including any legal nonprofit affiliate of such a
				station), as defined and licensed by the Federal Communications
				Commission.
					(12)Nonformal
				educationThe term nonformal education means any
				organized educational activity outside the established formal educational
				system, whether operating separately or as an important feature of some broader
				activity linked with community groups and other organizations.
					(13)Not-for-profit
				organizationThe term not-for-profit organization
				means an organization, association, or institution described in section
				501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation
				under section 501(a) of that Code.
					(14)ProgramThe
				term program means the Environmental Education and Training
				Program established by section 5(a).
					(15)SecretaryThe
				term Secretary means the Secretary of Education.
					(16)Tribal
				educational agencyThe term tribal education agency
				means a school or community college that is—
						(A)controlled by an
				Indian tribe or Alaska Native Village; and
						(B)not administered
				by the Bureau of Indian
				Affairs.
						.
		4.Office of
			 Environmental EducationSection 4 of the National Environmental
			 Education Act (20 U.S.C. 5503) is amended to read as follows:
			
				4.Office of
				Environmental Education
					(a)EstablishmentThe
				Administrator shall establish within the Environmental Protection Agency an
				Office of Environmental Education.
					(b)DutiesThe
				Office of Environmental Education shall—
						(1)develop and
				support programs and related efforts, in consultation and coordination with
				other Federal agencies, to improve understanding of the natural and built
				environment, the benefits of exposure to the natural environment, and the
				relationships between humans and the environment, including the global aspects
				of environmental problems;
						(2)(A)develop and support
				programs and related efforts that educate the general public on the benefits of
				reducing dependence on nonrenewable forms of energy, including—
								(i)the benefits such a reduction may
				have on global climate change; and
								(ii)the benefits of energy
				conservation; and
								(B)promote efforts to prepare citizens
				for employment in environmentally friendly fields that contribute to healthy
				communities;
							(3)support
				development and the widest practicable dissemination of model curricula,
				educational materials, and training programs for elementary and secondary
				students and other interested groups, including senior citizens in the United
				States;
						(4)develop and
				disseminate, in cooperation with other Federal agencies, not-for-profit
				educational and environmental organizations, State agencies, Indian tribes,
				tribal education agencies, and noncommercial educational broadcast, cable, and
				Internet entities, environmental education publications, and audio/visual and
				other media materials;
						(5)develop and
				support environmental education seminars, training programs, teleconferences,
				and workshops for environmental education professionals, as provided for in
				section 5;
						(6)manage Federal
				grant assistance provided to local educational agencies, institutions of higher
				education, other not-for-profit organizations, and electronic education
				outreach entities, including broadcast, cable, and Internet entities, under
				sections 5 and 6;
						(7)ensure the
				operation of the environmental education and training program under section
				5;
						(8)promote research,
				development, and evaluation of effective approaches to achieving an
				environmentally literate population, as well as an improved environment;
						(9)administer the
				environmental fellowship programs provided for in section 7;
						(10)administer the
				environmental awards program provided for in section 8;
						(11)provide staff
				support to the Advisory Council provided for in section 9;
						(12)assess, in
				coordination with other Federal agencies, the demand for professional skills
				and training needed to respond to current and anticipated environmental
				problems and cooperate with appropriate institutions, organizations, and
				agencies to develop training programs, curricula, and continuing education
				programs for teachers, school administrators, and other professionals;
						(13)ensure the
				coordination of Federal statutes and programs administered by the Agency
				relating to environmental education, consistent with the provisions and
				purposes of those programs, and work to reduce duplication or inconsistencies
				within those programs;
						(14)work with the
				Department of Education, the Federal Interagency Committee on Education, the
				National Oceanic and Atmospheric Administration, and other Federal agencies to
				ensure the effective coordination of programs relating to environmental
				education, including environmental education programs to encourage outdoor
				recreation relating to national, State, and local parks, national forests,
				national marine sanctuaries, and wildlife refuges;
						(15)provide
				information on environmental education and training programs to local
				educational agencies, State education and natural resource agencies, Indian
				tribes, tribal education agencies, and others; and
						(16)otherwise provide
				for the implementation of this Act.
						(c)DirectorThe
				Office of Environmental Education shall—
						(1)be directed by a
				Director, who shall be a member of the Senior Executive Service;
						(2)include a
				headquarters staff of not less than 6 full-time equivalent employees;
				and
						(3)be supported by at
				least 1 full-time equivalent employee in each Agency regional
				office.
						.
		5.Environmental
			 Education and Training ProgramSection 5 of the National Environmental
			 Education Act (20 U.S.C. 5504) is amended to read as follows:
			
				5.Environmental
				Education and Training Program
					(a)EstablishmentThere
				is established an Environmental Education and Training Program, the purpose of
				which shall be to train education professionals in the development and delivery
				of environmental education and training programs and studies.
					(b)Function and
				activitiesThe functions and activities of the program shall
				include, at a minimum—
						(1)classroom and
				online training in environmental education and studies, including environmental
				sciences and theory, educational methods and practices, environmental career or
				occupational education, and topical environmental issues and problems;
						(2)demonstration of
				the design and conduct of environmental field studies and assessments;
						(3)development and
				dissemination of environmental education programs and curriculum, including
				programs and curriculum to meet the needs of diverse ethnic and cultural
				groups;
						(4)sponsorship and
				management of international exchanges of teachers and other educational
				professionals between the United States, Canada, and Mexico involved in
				environmental programs and issues;
						(5)maintenance or
				support of an electronic library of environmental education materials,
				information, literature, and technologies, with electronic as well as hard copy
				accessibility;
						(6)review,
				evaluation, and dissemination of environmental education materials, training
				methods, and related programs;
						(7)sponsorship of
				conferences, seminars, and related forums for the advancement and development
				of environmental education and training curricula and materials, including
				international conferences, seminars, and forums;
						(8)support of
				effective partnerships and networks, as well as other education and
				environmental organizations, and the use of distant learning technologies with
				such entities, to leverage resources for the delivery of environmental
				education;
						(9)provision of
				assistance to college and university faculty to incorporate environmental
				education in the training provided to future and current teachers and to
				educators working in informal settings;
						(10)development and
				implementation of an environmental education teacher’s resource and curriculum
				review program;
						(11)support of the
				development and implementation of a professional certification program for
				environmental educators;
						(12)support of the
				integration of environmental education into kindergarten through 12th grade
				teacher pre-service training; and
						(13)such other
				activities as the Administrator determines to be consistent with the policies
				of this Act, with particular emphasis on developing environmental education
				programs, workshops, and training tools that are portable and can be broadly
				disseminated.
						(c)Grants
						(1)In
				generalThe Administrator shall provide grants to institutions of
				higher education or other institutions that are not-for-profit institutions (or
				consortia of such institutions) to operate the program required by this
				section.
						(2)Term of
				grantA grant provided to an institution of higher education or
				consortia under paragraph (1) shall have a multiyear term, as determined by the
				Administrator.
						(3)ApplicationAny
				institution of higher education or other institution (or consortia of such
				institutions) that is a not-for-profit organization and is interested in
				receiving a grant under this section may submit to the Administrator an
				application in such form and containing such information as the Administrator
				may require.
						(4)Criteria for
				provision of grantsThe Administrator shall provide grants under
				this section on the basis of, with respect to the institution or consortia
				under consideration—
							(A)the capability to
				develop environmental education and training programs;
							(B)the capability to
				deliver training to a range of participants and in a range of settings;
							(C)the expertise of
				the staff in a range of appropriate disciplines;
							(D)the relative
				economic effectiveness of the program in terms of the ratio of overhead costs
				to direct services;
							(E)the capability to
				make effective use of existing national environmental education resources and
				programs;
							(F)the results of any
				evaluation under paragraph (6); and
							(G)such other factors
				as the Administrator determines to be appropriate.
							(5)Prohibition on
				use of fundsNo funds made available to carry out this section
				shall be used for the acquisition of real property (including buildings) or the
				construction or substantial modification of any building.
						(6)Review,
				evaluation, and terminationThe Administrator shall establish
				procedures for—
							(A)a careful and
				detailed review and evaluation of the program to determine whether the quality
				of the program being operated by the grantee warrants continued support under
				this section; and
							(B)the termination of
				a grant to operate the program if the Administrator determines that the quality
				of the program does not warrant continued support.
							(d)Eligibility for
				participationIndividuals eligible for participation in the
				program are—
						(1)teachers, faculty,
				administrators, and related support staff associated with local educational
				agencies, colleges, and universities;
						(2)employees of State
				education, environmental protection, and natural resource departments;
						(3)employees of
				Indian tribes, tribal education agencies, and tribal environment and natural
				resource departments; and
						(4)employees of
				not-for-profit organizations involved in environmental education activities and
				issues.
						.
		6.Environmental
			 education grantsSection 6 of
			 the National Environmental Education Act (20 U.S.C. 5505) is amended to read as
			 follows:
			
				6.Environmental
				education grants
					(a)In
				generalThe Administrator may enter into a cooperative agreement
				or contract, or provide financial assistance in the form of a grant, to support
				projects to design, demonstrate, or disseminate practices, methods, or
				techniques relating to environmental education and training.
					(b)Eligible
				activitiesActivities eligible for grant support pursuant to this
				section shall include—
						(1)environmental
				education and training programs for—
							(A)design,
				demonstration, or dissemination of environmental curricula, including
				development of educational tools and materials;
							(B)design and
				demonstration of field methods, practices, and techniques, including assessment
				of environmental and ecological conditions and analysis of environmental
				pollution problems;
							(C)projects to
				understand and assess a specific environmental issue or a specific
				environmental problem;
							(D)provision of
				training or related education for teachers, faculty, or related personnel in a
				specific geographical area or region; and
							(E)design and
				demonstration of projects to foster international cooperation in addressing
				environmental issues and problems involving the United States and Canada or
				Mexico; and
							(2)projects
				that—
							(A)support
				environmental education research, including through—
								(i)the provision of
				assistance to Federal, State, tribal, and local officials and not-for-profit
				entities in applying the results of environmental education research;
				and
								(ii)the development
				of improved methods and tools with wide applicability to evaluate, rate, and
				assess the effectiveness of environmental education;
								(B)develop broad
				awareness about the need of people in the United States for environmental
				education by engaging businesses and business associations, health care
				providers and related associations, and other sectors to encourage the
				application of environmental education practices and knowledge;
							(C)disseminate
				environmental education resources to formal and nonformal education
				organizations;
							(D)provide training
				or related professional development for formal and nonformal environmental
				educators or related personnel;
							(E)design,
				demonstrate, or disseminate environmental curricula and encourage the adoption
				of the curricula by educational institutions, including development of
				environmental education tools and materials;
							(F)encourage the
				integration of environmental education into science, technology, engineering
				and math education, after-school education, graduation, and promotion
				requirements, service learning, and civic education;
							(G)design and
				demonstrate innovative field methods, practices, and techniques that advance
				environmental education;
							(H)promote the study
				and use of how human and natural systems interact together to address domestic
				and international environmental problems;
							(I)promote
				understanding of the impacts of large segments of society spending increasing
				amounts of time indoors and assess the value of exposure to the natural
				environment on physical and mental health;
							(J)improve
				understanding and assessment of a specific environmental issue or a specific
				environmental problem;
							(K)promote the
				implementation of comprehensive green school initiatives that seek to produce
				environmentally literate students while—
								(i)minimizing or
				eliminating the environmental footprint of a school; and
								(ii)using the built
				and natural environments as a learning laboratory and a model of best practice
				for the local community;
								(L)foster
				international cooperation in addressing environmental issues and problems
				involving the United States and Canada or Mexico;
							(M)encourage new,
				leveraged public or private funding for environmental education; and
							(N)support a
				professional network of environmental education researchers.
							(c)PriorityIn
				providing grants pursuant to this section, the Administrator shall give
				priority to those proposed projects that will develop—
						(1)a new, innovative,
				or significantly improved environmental education practice, method, or
				technique that is likely to result in increased environmental literacy or
				educate and train citizens in fields that promote the sustainability of natural
				resources;
						(2)an environmental
				education practice, method, or technique that—
							(A)may have wide
				application;
							(B)can be easily
				replicated; and
							(C)can improve the
				systems for delivery of effective environmental education at the national,
				regional, and local levels;
							(3)adequate capacity
				within organizations for the education of citizens and the use of
				multidisciplinary approaches with respect to environmental issues;
						(4)an environmental
				education practice, method, or technique that—
							(A)addresses an
				environmental issue through field-based, quantitative, qualitative, or mixed
				methodological research;
							(B)has applicability
				at the community level; and
							(C)encourages service
				learning through volunteerism;
							(5)effective
				national, regional, State, and tribal environmental education-related
				organizations, consortia, and alliances to educate citizens regarding how their
				actions, individually and collectively, affect environmental quality;
						(6)collaboration,
				including sharing of resources and expertise, among environmental education
				organizations and across sectors; or
						(7)an environmental
				education practice, method, or technique that addresses an environmental issue
				which, in the judgment of the Administrator, is of a high priority.
						(d)Eligible
				applicantsAny local, State, or tribal agency, college or
				university, not-for-profit organization, or noncommercial educational
				broadcasting entity may submit an application to the Administrator in response
				to a solicitation published under paragraph (1).
					(e)Performance of
				projectEach project covered by an application approved under
				this section shall be performed by the applicant, or by a person satisfactory
				to the applicant and the Administrator.
					(f)Cost-Sharing
						(1)Federal and
				non-federal sharesExcept as provided in paragraph (2)—
							(A)the Federal share
				of the cost of a project funded by a grant provided under this section shall
				not exceed 75 percent of the total cost of the project; and
							(B)the non-Federal
				share of the cost of a project described in subparagraph (A) may be provided in
				the form of in-kind contributions and other noncash support.
							(2)ExceptionIn
				a case in which the Administrator determines that a proposed project merits
				support and cannot be undertaken without a higher rate of Federal support, the
				Administrator may approve a grant under this section with a matching
				requirement other than that specified in this subsection, including a Federal
				share of up to 100 percent.
						(g)Maximum grant
				amountA grant provided under this section shall not exceed
				$500,000.
					.
		7.Environmental
			 fellowshipsSection 7 of the
			 National Environmental Education Act (20 U.S.C. 5506) is amended to read as
			 follows:
			
				7.Environmental
				fellowships
					(a)In
				generalThe Administrator may enter into a cooperative agreement
				or provide financial assistance in the form of a grant to establish a program
				to provide for fellowships to postsecondary-level students.
					(b)PurposeThe
				purpose of a fellowship provided pursuant to this section shall be to provide
				students with an opportunity to train with professional staff of the
				Environmental Protection Agency and nongovernmental organizations involved in
				environmental issues to gain an understanding and appreciation of issues
				addressed by, and the skills and abilities possessed by, those staff.
					(c)ManagementThe
				fellowship program shall be managed by the Office of Environmental
				Education.
					(d)Eligible
				participantsIndividuals eligible for participation in the
				fellowship program shall be students enrolled at accredited colleges or
				universities who have successfully completed not less than 4 courses (or the
				equivalent) in environmental sciences or related studies, as determined by the
				Administrator.
					.
		8.Environmental
			 education awardsSection 8 of
			 the National Environmental Education Act (20 U.S.C. 5507) is amended to read as
			 follows:
			
				8.Environmental
				education awards
					(a)In
				generalThe Administrator shall provide for national awards
				recognizing outstanding contributions to environmental education.
					(b)Specific
				awardsIn carrying out this section, the Administrator may
				develop and administer awards to be known as the President’s
				Environmental Youth Awards, to be given to children in grades
				kindergarten through 12 for outstanding projects to promote local environmental
				awareness.
					.
		9.Environmental
			 Education Advisory CouncilSection 9 of the National Environmental
			 Education Act (20 U.S.C. 5508) is amended to read as follows:
			
				9.Environmental
				Education Advisory Council
					(a)Establishment
						(1)In
				generalThere is established a council, to be known as the
				National Environmental Education Advisory Council.
						(2)MembershipThe
				Advisory Council shall consist of up to 11 individuals, appointed by the
				Administrator, with expertise in environmental education.
						(3)TermEach
				member of the Advisory Council shall hold office for a term of 3 years, except
				that—
							(A)any member
				appointed to fill a vacancy occurring prior to the expiration of the term for
				which the predecessor of the member was appointed shall be appointed for the
				remainder of that term; and
							(B)the terms of the
				members first taking office, as designated by the Administrator at the time of
				appointment, shall expire as follows:
								(i)Four shall expire
				3 years after the date of enactment of the National Environmental Education
				Reauthorization Act of 2010.
								(ii)Four shall expire
				2 years after that date.
								(iii)Three shall
				expire 1 year after that date.
								(b)DutiesThe
				Advisory Council shall advise, consult with, and make recommendations to, the
				Administrator on matters relating to activities, functions, and policies,
				including grants, of the Agency under this Act.
					(c)Compensation of
				Members
						(1)Non-federal
				employeesA member of the Advisory Council who is not an officer
				or employee of the Federal Government may be compensated at a rate fixed by the
				Administrator, but not exceeding the daily equivalent of the annual rate of
				basic pay in effect for grade GS–15 of the General Schedule under section 5332
				of title 5, United States Code, for each day (including travel time) during
				which the member is engaged in the performance of the duties of the Advisory
				Council.
						(2)Federal
				employeesA member of the Advisory Council who is an officer or
				employee of the Federal Government shall serve without compensation in addition
				to the compensation received for the services of the member as an officer or
				employee of the Federal Government.
						(3)Travel
				expensesA member of the Advisory Council shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for an
				employee of an agency under subchapter I of chapter 57 of title 5, United
				States Code, while away from the home or regular place of business of the
				member in the performance of the duties of the Advisory Council.
						(d)Applicability of
				FACASection 14(a) of the Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the Advisory
				Council.
					.
		10.National
			 Environmental Education FoundationSection 10 of the National Environmental
			 Education Act (20 U.S.C. 5509) is amended—
			(1)by striking the
			 section designation and heading and inserting the following:
				
					10.National
				Environmental Education Foundation
					;
				
			(2)in subsection
			 (a)(1)(A)—
				(A)in the first
			 sentence, by striking National Environmental Education and Training
			 Foundation and inserting National Environmental Education
			 Foundation; and
				(B)in the second
			 sentence, by inserting to work cooperatively with the private sector to
			 undertake projects, programs, or initiatives that promote environmental
			 education after advanced educational system;
				(3)in subsection
			 (b)(1)(A), in the first sentence, by striking 13 directors and
			 inserting not fewer than 9 nor more than 15 directors;
			 and
			(4)by striking
			 subsection (d) and inserting the following:
				
					(d)Conditions on
				donationsFor the purposes of this section, a gift, devise,
				bequest, property (either real or personal), voluntary services, or any other
				thing of value may be accepted by the Foundation even if it is encumbered,
				restricted, or subject to beneficial interests of private persons if, in the
				judgment of the Board—
						(1)any current or
				future interest in the gift, devise, bequest, property (either real or
				personal), voluntary services, or any other thing of value is for the benefit
				of the Foundation; and
						(2)any explicit or
				implied requirement of such a gift, devise, bequest, property (either real or
				personal), voluntary services, or any other thing of value is consistent with
				the environmental and education goals and policies of the Environmental
				Protection Agency and with the intents and purposes of this
				Act.
						.
			11.FundingSection 11 of the National Environmental
			 Education Act (20 U.S.C. 5510) is amended to read as follows:
			
				11.Funding
					(a)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to the
				Administrator to carry out this Act—
							(A)$40,000,000 for
				each of fiscal years 2010 and 2011;
							(B)$42,000,000 for
				each of fiscal years 2012 and 2013;
							(C)$44,000,000 for
				each of fiscal years 2014 and 2015;
							(D)$46,000,000 for
				each of fiscal years 2016 and 2017;
							(E)$48,000,000 for
				each of fiscal years 2018 and 2019; and
							(F)$50,000,000 for
				each of fiscal years 2020 and 2021.
							(2)Specific use of
				fundsOf the amounts made available under paragraph (1) for a
				fiscal year for environmental education activities, the Administrator shall
				distribute funds in the following manner:
							(A)Up to 30 percent
				for the activities of the Office of Environmental Education under section 4,
				environmental fellowships under section 7, awards under section 8, and the
				Environmental Education Advisory Council under section 9.
							(B)Twenty-five
				percent for the operation of the environmental education and training program
				under section 5.
							(C)At least 35
				percent for environmental education grants under section 6.
							(D)Ten percent for
				support of the National Environmental Education Foundation under section
				10.
							(b)Amounts for
				foundationIf the Administrator determines that funds provided to
				the Foundation will be used to carry out the purposes of the Foundation in a
				manner consistent with the goals, objectives, and programs of this Act, funds
				may be so provided—
						(1)to match partially
				or wholly the amount or value of contributions (whether in currency, services,
				or property) made to the Foundation by private persons and State, local, and
				tribal governments; and
						(2)to provide
				administrative services under section
				10(e).
						.
		12.Conforming
			 amendments
			(a)Section 7(f)(2) of
			 the National Environmental Education Act (20 U.S.C. 5506(f)(2)) is amended by
			 striking local education agency and inserting local
			 educational agency.
			(b)Section 8(e) of
			 the National Environmental Education Act (20 U.S.C. 5507(e)) is amended in
			 paragraphs (1) and (3) by striking local education agency each
			 place it appears and inserting local educational agency.
			(c)The table of
			 contents of the National Environmental Education Act (20 U.S.C. prec. 5501) is
			 amended by striking the items relating to sections 2 through 11 and inserting
			 the following:
				
					
						Sec. 2. Findings and policy.
						Sec. 3. Definitions.
						Sec. 4. Office of Environmental
				Education.
						Sec. 5. Environmental Education and
				Training Program.
						Sec. 6. Environmental education
				grants.
						Sec. 7. Environmental
				fellowships.
						Sec. 8. Environmental education
				awards.
						Sec. 9. Environmental Education Advisory
				Council.
						Sec. 10. National Environmental Education
				Foundation.
						Sec. 11.
				Funding.
					
					.
			
